Citation Nr: 1740127	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.

2. Entitlement to service connection for diabetic retinopathy.

3. Entitlement to service connection for tongue cancer, to include as due to Agent Orange exposure.

4. Entitlement to service connection for dysphagia with percutaneous endoscopic gastrostomy (PEG) tube.

5. Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for lower left extremity neuropathy. 

8. Entitlement to service connection for erectile dysfunction.

9. Entitlement to special monthly compensation (SMC) based on aid and attendance (A&A).


WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran's daughter, and the Veteran's grandson


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1962 to July 1966.  He died in May 2010.  The Appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 






FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran did not serve in the Republic of Vietnam or in its "brown water" inland waterways during the Vietnam Era, nor is he shown to have been otherwise exposed to herbicides agents during service.

2. Diabetes mellitus type II was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is related to the Veteran's service.

3. The Veteran's diabetic retinopathy was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is related to the Veteran's service.

4. The Veteran's tongue cancer was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is related to the Veteran's service.

5. The Veteran's dysphagia with PEG tube was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is related to the Veteran's service.

6. The Veteran's anxiety and depression were not manifested in service or for many years thereafter, and are not shown to be related to service.

7. The Veteran's diagnosed PTSD is not based on a verified in-service stressor; the preponderance of the evidence is against a finding that the Veteran's PTSD is related to service.

8. At no time during the course of the appeal was the Veteran diagnosed with lower left extremity neuropathy.

9. At no time during the course of the appeal was the Veteran diagnosed with erectile dysfunction.

10. The Veteran had no service-connected disabilities at the time of his death.


CONCLUSIONS OF LAW

1. Service connection for diabetes mellitus type II is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. Service connection for diabetic retinopathy is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R §§ 3.102, 3.303, 3.304 (2016).

3. Service connection for tongue cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4. Service connection for dysphagia with PEG tube is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5. Service connection for an acquired psychiatric disability to include anxiety and depression is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6. Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

7. Service connection for lower left extremity neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

8. Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

9. The criteria for special monthly compensation based on the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by April 2008 and February 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), Social Security Administration (SSA) and pertinent post-service treatment records have been obtained.  

The Board notes that the Veteran was never afforded a VA examination in conjunction with any of his claims.  The Board has considered whether the advisory opinions should be obtained to determine whether any of the Veteran's claimed disabilities were due to his active duty service but finds that such opinions are not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet.App.79, 81 (2006).  However, in the present case, the Board finds that there is no evidence (to include the Appellant's, the Veteran's daughter's, and the Veteran's grandson's lay testimony) that the Veteran's diabetes mellitus type II, diabetic retinopathy, acquired psychiatric disorder, tongue cancer, and dysphagia with PEG tube were manifested during, or are otherwise related to, active service.  Thus, a remand to obtain advisory opinions is not warranted.  VA's duty to assist is met.

The record as it stands includes adequate competent evidence to allow the Board to decide this matter, and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Service Connection in General - Legal Criteria 

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability on a direct basis, there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities (including diabetes mellitus type II and cancer of the tongue) may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Presumptive Service Connection based on Agent Orange Exposure 

In an April 2008 statement and the November 2008 Notice of Disagreement, the Veteran asserted that all of his claimed conditions were the result of Agent Orange exposure during service.

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a).
If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Such diseases shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

"Service in the Republic of Vietnam" includes, inter alia, service on the inland waters of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  What constitutes "inland waterways" is not defined by regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual provides that "inland waterways" include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  In a December 2008 Bulletin, the VA's Compensation and Pension Service indicated "inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  For the presumption of exposure to be extended to a "blue water" Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008).

Where the evidence does not warrant presumptive service connection, a Veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Appellant contends that the Veteran was exposed to Agent Orange while serving aboard the U.S.S. Ranger and during a helicopter rescue mission into North Vietnam. 

The Veteran's service personnel records reflect that he served on the U.S.S. Ranger in the blue waters off the coast of Vietnam.  A review of the history of the U.S.S. Ranger reveals that it was in the official waters of the Republic of Vietnam from January 14, 1966 to February 12, 1966, from February 23, 1966 to March 22, 1966, from April 11, 1966 to May 9, 1966, and from March 29, 1966 to July 1, 1966.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) while on active duty was ordinanceman, and that he was awarded the Vietnam Service Medal and national Defense Service Medal. 

A May 2008 examination and letter reflects that the Veteran chose to participate in the VA Agent Orange Registry [a list of Vietnam-era Veterans who wish to be notified about possible long-term health problems that may be related to Agent Orange exposure during their military service; participation in this registry does not establish that a Veteran was exposed to Agent Orange, only that the Veteran has asked to be kept informed about Agent Orange-related developments].

In a May 2010 formal finding, the Joint Services Research Center (JSRRC) determined that the Veteran did not have qualifying service "on [the] ground" in Vietnam and, thus, did not qualify for the presumption of Agent Orange exposure or the presumption of service connection for any listed diseases.  The JSRRC made this determination based upon review of the Veteran's military service records and his service aboard the U.S.S. Ranger.  The Veteran claimed that he was exposed to herbicide agents on board in barrels he had to move, load, and keep clean, but a JSRRC May 2009 memorandum reports that there was "no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides."  The JSRRC noted that the U.S.S. Ranger was an aircraft carrier which did not dock in any harbor in Vietnam.  A review of the Veteran's military service records also show his military occupation specialty (MOS) during his tour of Southeast Asia was Aviation Ordinanceman and Airman, which "did not require that travel to or visit Vietnam."  These records show that he was not assigned to and did not visit Vietnam.  The JSRRC also noted the Veteran claimed to have been "on ground" in North Vietnam, but that herbicide agents were not sprayed in North Vietnam.

In this case, the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange during service.  

The May 2010 JSRRC memo was based on a substantial review of the relevant source materials and the Veteran's claims file and, accordingly, the Board finds that the JSRRC conclusions should be assigned substantial probative value.  

The Board has considered the Appellant's theory that the Veteran's participation in the VA Agent Orange Registry indicates that he was exposed to Agent Orange.  The record reflects that the Veteran participated in the VA Agent Orange Registry, but this participation does not establish that it is at least as likely as not that he was exposure to Agent Orange or any other herbicide agent.  The VA Agent Orange Registry exists to help veterans who are concerned about health problems which MIGHT have resulted from military service in the Republic of Vietnam during the Vietnam Era.  However, this Veteran did not have qualifying service in the Republic of Vietnam and participation in that registry does not establish actual Agent Orange exposure.

The Board has considered the Veteran's lay statements and the Appellant's testimony regarding Agent Orange exposure.  However, such assertions are contradicted by the findings of the JSRRC, are facially implausible given the Veteran's MOS, and the Board must conclude that the Veteran's statements in this regard cannot be considered credible and, because the Appellant's testimony relies on these statements, the testimony cannot be assigned probative value.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Appellant or Veteran's honesty or moral character.  The Appellant is reporting the Veteran's recollection of events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran was not an accurate historian as to these particular statements.  See Calzua, 7 Vet. App. at 510-11.  Therefore the Board cannot afford them significant probative weight.  Id.

Although the Veteran was not exposed to Agent Orange during service and presumptive service connection is not warranted for the claimed disabilities, direct service connection may nevertheless be established.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Direct Service Connection for Tongue Cancer

The Veteran's STRs are silent for any treatment for, reports of, or diagnosis of tongue or mouth cancer.  At his July 1966 service separation examination, the Veteran's mouth and throat were normal on clinical evaluation.

VA treatment records indicate the Veteran initially completed treatment for tongue cancer with chemotherapy and radiation therapy in November 2006.  A March 2007 VA treatment note noted that a follow up biopsy was negative for cancer.

In a February 2008 VA otolaryngology treatment note, cancer of the larynx (voice box), had spread to the lymph nodes in neck, and cancer of the tongue was also diagnosed.  One month later, in a March 2008 VA hospital discharge summary, oropharyngeal squamous cell carcinoma was diagnosed.  The Veteran underwent laryngoscopy, tracheostomy, subtotal glossectomy, right partial pharyngectomy, total laryngectomy, and selective neck dissection.

The Veteran died in May 2010.  His death certificate shows the immediate cause of death was cancer of the larynx.  

However, the preponderance of the evidence is against finding that tongue cancer is related to service.

The Veteran's STRs are silent for any reports of, treatment for, or diagnosis of tongue cancer.  On service separation examination his mouth and throat were evaluated as normal.  Post-service treatment records first show treatment for tongue cancer many years after service.  VA treatment records reflect that the Veteran initially competed treatment for tongue cancer in November 2006, the cancer returned in February 2008, and the Veteran subsequently received VA treatment for tongue cancer until his death.  These records do not contain any information or opinions regarding the cause of the disease.  

The Board acknowledges the Appellant's assertion that the Veteran's tongue cancer is related to his active duty service.  However, the cause of tongue cancer is a complex medical question that requires medical expertise, and the Appellant and Veteran, as lay persons, have not indicated that they possess the training or expertise to provide a qualified opinion as to the cause of his tongue cancer.  See Jandreau, 492 F.3d at 1377.

The medical evidence reflects that tongue cancer manifested many years after service and there is no evidence that it may be causally related to service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's tongue cancer was causally linked to service.  The benefit of the doubt doctrine does not apply and the claim must be denied.




Direct Service Connection for Diabetes Mellitus Type II

The Veteran's STRs are silent for any treatment for, reports of, or diagnosis of diabetes.  On July 1966 service separation examination the Veteran's endocrine system was normal on clinical evaluation and his urine was negative for sugar.
In a May 1996 VA nutrition clinic treatment note, new onset diabetes was diagnosed.  At the February 2017 Travel Board hearing, the Appellant testified that she met the Veteran in 1991 and he already had diabetes at that point.  

The Board finds that the preponderance of the evidence is against finding that the Veteran's diabetes is related to his active duty service on a direct basis.  

The Veteran's STRs are silent for any complaints, treatment for, or diagnoses of diabetes.  On service separation examination his endocrine and urine were evaluated as normal.  Post-service treatment records first show treatment for diabetes many years after service.  The Appellant testified that the Veteran had diabetes when she first met him in 1991 and the medical evidence in the records shows that diabetes mellitus was first diagnosed in 1996.  Subsequent VA treatment records show ongoing treatment for diabetes but do not contain any information or opinions regarding the cause of the disease.  There also is no contemporaneous evidence of symptoms or treatment of diabetes for nearly 30 years following service until a diagnosis of diabetes in 1996.

The Board has considered the Appellant's assertion that the Veteran's diabetes is related to his active duty service.  However, the cause of diabetes is a complex medical question that requires medical expertise, and the Appellant and Veteran, as lay persons, have not indicated that they possess the training or expertise to provide a qualified opinion as to the cause of his diabetes.  See Jandreau, 492 F.3d at 1377.  Therefore, their sincere belief that the Veteran's diabetes was related to his active service in some way is not sufficient evidence on which to base an award of service-connected benefits.

The medical evidence reflects that the Veteran's diabetes manifested many years after his separation from service and there is no competent evidence that shows or suggests that his diabetes may be causally related to his service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's diabetes is causally linked to his service.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.

Service Connection for Diabetic Retinopathy 

The Veteran's STRs are silent for any treatment for, reports of, or diagnosis of diabetic retinopathy (or any eye disorder).  On July 1966 service separation examination, his eyes, ophthalmoscopy, and ocular motility were all noted as normal on clinical evaluation.  Distant vision was 20/20 in both eyes.  

At a June 2008 VA optometry consultation, the Veteran underwent a diabetic eye exam.  He reported blurred sight at a distance through glasses and difficulty reading through excessively low reading segment.  The Veteran's eyesight was near normal at 20/30 to 20/60.  Diabetic retinopathy was diagnosed.  

The Board finds that the preponderance of the evidence is against finding that the Veteran's diabetic retinopathy is related to his active duty service.

There is no evidence that diabetic retinopathy, or any other eye disorder, occurred during service, and the Veteran first received a diagnosis and treatment for diabetic retinopathy in June 2008, many years after service.  The Board has considered the Appellant's assertion that the Veteran's diabetic retinopathy was related to his active duty service.  However, the cause of diabetic retinopathy is a complex medical question that requires medical expertise, and the Appellant and Veteran, as lay persons, have not indicated that they possess the training or expertise to provide a qualified opinion as to the cause of his diabetic retinopathy.  See Jandreau, 492 F.3d at 1377.

The medical evidence reflects that diabetic retinopathy began many years after separation from service and there is no competent evidence that shows or suggests that his diabetic retinopathy may be causally related to the Veteran's service.  In light of the foregoing, the preponderance of the evidence is against finding that diabetic retinopathy is causally linked to service.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.

Service Connection for Dysphagia with PEG Tube

The Veteran's STRs are silent for any treatment for, reports of, or diagnosis of dysphagia.  As noted above, on July 1966 service separation examination the Veteran's mouth and throat were normal on clinical evaluation.

The Veteran's VA treatment records reflect that he initially completed treatment for tongue cancer with chemotherapy and radiation therapy in November 2006.  In a December 2007 VA dysphagia management consultation note, the Veteran reported difficulty swallowing since a December 2007 esophagoscopy.  He also reported regurgitating liquids and solids.  The reviewing pathologist opined that the Veteran was severely impaired by the dysphagia and the Veteran received a PEG tube later that month.

In March 2008, the Veteran underwent laryngoscopy, tracheostomy, subtotal glossectomy, right partial pharyngectomy, total laryngectomy, and selective neck dissection.  The VA discharge summary indicated that the Veteran first reported difficulty swallowing after a laryngoscopy with esophagoscopy in December 2007, and that his difficulty swallowing had continued since that time.    

In an April 2008 VA dysphagia management consultation note, the Veteran was given thick liquid barium to swallow and "a true swallow response was not elicited."  The reviewing pathologist diagnosed pharyngeal dysphagia.  

The preponderance of the evidence is against finding that the Veteran's dysphagia is related to his active duty service.  There is no evidence that dysphagia occurred in service or shortly after service and the medical evidence indicates that it first manifested many years after service.  The Board has considered the Appellant's assertion that the Veteran's dysphagia is related to his active duty service.  However, the cause of dysphagia is a complex medical question that requires medical expertise, and the Appellant and Veteran, as lay persons, have not indicated that they possess the training or expertise to provide a qualified opinion as to the cause of his dysphagia.  See Jandreau, 492 F.3d at 1377.

The medical evidence reflects that the Veteran's dysphagia began many years after his separation from service and there is no competent evidence that shows or suggests that his dysphagia may be causally related to his service.  

In light of the foregoing, the preponderance of the evidence is against finding that the Veteran's dysphagia is causally linked to his military service.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.

Service Connection for an Acquired Psychiatric Disorder (other than PTSD)

The Veteran's STRs are silent for any reports of, treatment for, or diagnoses of psychiatric difficulties.  On July 1966 service separation examination, he was psychiatrically evaluated as normal.  

At a May 1993 private mental status evaluation, the Veteran reported anxiety and some depression.  The psychiatrist opined that the anxiety and depression appeared to be secondary to the Veteran's pain and physical limitations and also noted that the Veteran had a problem with alcohol. The Veteran reported that he had not been hospitalized or treated for any psychiatric or emotional problems.  Chronic alcohol dependence was diagnosed.  The examiner noted that the Veteran's "mental status examination is essentially within normal limits.  It appears that he is drinking significant amounts of alcohol primarily to help with pain relief."  

An August 1998 VA discharge note indicated that the Veteran was released after treatment for chest pains.  Alcohol dependence and detoxification with some depression were diagnosed.  The Veteran reported a history of alcohol dependency and previous treatment at a private rehabilitation program in 1994.  He reported being sober between 1994 and 1996.  

In an August 1998 VA nutrition clinic note, the Veteran reported that medication was helping his depression and he had a history of depression when he was not drinking. 

A May 2008 VA mental health outpatient treatment noted diagnoses of depression, anxiety, and insomnia.  The Veteran reported nightmares and flashbacks which he attributed to his military service in Vietnam, but noted that he had no thoughts of harming himself or others.

A September 2008 VA pre-operative anesthesiology note (under review of systems) indicated that the Veteran had depression, anxiety, and insomnia.  The treating nurse practitioner noted the Veteran was having more depression and anxiety, which was attributed to the fact that his cancer had returned.  The Veteran also reported some nightmares and flashbacks.  

In a January 2009 VA mental health outpatient treatment note, the Veteran was seen for treatment of PTSD, depression, anxiety, insomnia, and chronic medical issues.  He reported having more depression and anxiety due to his cancer returning.  

In a January 2010 VA psychiatry treatment note, the Veteran was noted as having a long history of PTSD and major depressive disorder.

The preponderance of the evidence is against finding that the Veteran's diagnosed anxiety and depression are related to his active duty service.  There is no evidence that anxiety or depression occurred in service or shortly after service and the medical evidence indicate that such disorders first manifested many years after service.  VA treatment records reflect that the Veteran first reported suffering from anxiety and depression in May 1993, when the psychiatrist opined that his anxiety and depression appear to be secondary to his pain and physical limitations.  Depression was not specifically diagnosed until August 1998 and anxiety was not specifically diagnosed until May 2008.  Other than the May 1993 opinion that his anxiety and depression appeared to be secondary to pain and physical limitations, VA treatment records do not contain any definitive information or opinions regarding the etiology of any psychiatric disorder.   

The Board acknowledges the Appellant's claim that the Veteran's anxiety and depression are related to his active duty service.  However, the cause of acquired psychiatric disabilities is a complex medical question that requires medical expertise, and the Appellant and Veteran, lay persons, have not indicated that they possess the training or expertise to provide a qualified opinion as to the cause of his diagnosed psychiatric disorders.  See Jandreau, 492 F.3d at 1377.

The medical evidence reflects that the Veteran's anxiety and depression became manifest many years after his separation from service and there is no competent evidence that shows or suggests that his anxiety or depression may be causally related to his service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's acquired psychiatric disorder, to include depression and anxiety is causally linked to his military service.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.

Service Connection for PTSD

Legal Criteria

Service connection for PTSD requires a medical diagnosis that conforms to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV); a causal link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  There are several avenues to establish that an in-service stressor occurred (in addition to the option of obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository): an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; or a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304 (f). 

If a claimed stressor is related to a Veteran's "fear of hostile military or terrorist activity" and a VA (or VA-contracted) psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the stressor as long as (1) there is no clear and convincing evidence to the contrary, and (2) provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304 (f)(3).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Factual Background

In a July 2008 statement, the Veteran provided a detailed account of his claimed in-service stressor.  He reported that between 1965 and 1966 he took part in a mission into either North Vietnam or Cambodia to rescue two pilots.  He stated that he was aboard a helicopter coming from the Philippines when the helicopter came under fire and he was hit by scrap metal and wounded on his ankles.

In a January 2009 VA mental health outpatient treatment note, the Veteran was seen for treatment of PTSD, depression, anxiety, insomnia, and chronic medical issues.  He reported having more depression and anxiety due to his cancer returning.  

In a February 2009 statement, the Veteran provided further details of his alleged in-service stressor.  He reported that in March and April 1966 he took part in a top secret mission to rescue two F-4 pilots.  He reported that during the rescue mission his aircraft took enemy fire from below, and he was hit in each foot.  He described that gunships killed most of the enemy and that "bodies were all over the area."  He further described that his helicopter landed and they picked up three wounded enemy Vietnamese soldiers.  He also reported that when his commanding officer was interrogating one of these soldiers another soldier jumped out of the helicopter and the Veteran watched him fall to his death. 

In a separate February 2009 statement, the Appellant reported that she has been married to the Veteran for 16 years.  She described that the Veteran had trouble sleeping due to nightmares and would wake up acting as if he was shooting a gun.  She reported that he had described some of what happened to him in Vietnam, but he said that "if he told [her] anything the government would have him killed," and said every time he went to a VA hospital he would be killed.  She reported that he told her he went on secret missions to rescue other soldiers, and he was supposed to receive a Purple Heart, but never did.  She also reported he described that in another incident he volunteered to go from ship to land by helicopter, where they picked up two enemy soldiers who were tortured to death.  She described that the Veteran told her he would see these dead soldiers outside watching him. 

In September 2009, the RO made a formal finding of lack of information required to corroborate a stressor associated with a claim for service connection for PTSD.  The efforts to obtain the information necessary to corroborate the stressful event include: a review of the Veteran's February 2009 statement, which did not contain sufficient information to verify the stressor; a request for personnel records that were negative for any type of stressful or combat related event; and a request to USSOCOM to verified the Veteran's claimed "Special OPS" classified mission, with a response that the stressor incident could not be confirmed.  

In a January 2010 VA psychiatry treatment note, the Veteran was noted as having a long history of PTSD and major depressive disorder.

In a May 2010 formal finding, the JSRRC also determined that there was a lack of information required to corroborate the Veteran's stressor.  The JSRRC coordinator found that the Veteran's alleged stressor of being on a top secret mission into North Vietnam to rescue two pilots could not be verified because

records from Commander Naval Forces Vietnam (COMNAVFORV) Monthly Summaries, February 1966 and March 1966 do not show the incident as described by the Veteran.  Military service records show that during February and March 1966 the Veteran was performing messman duties and that his normal duties were that of an Aviation Ordinanceman Airman.  Such duties did not entail helicopter rescue missions.  Helicopter rescue missions were conducted by crewmembers of helicopters stationed aboard the aircraft carrier.

The JSRRC coordinator also found that the Veteran's alleged stressor of a March or April 1966 rescue mission of a downed aircraft could not be verified because "records of COMNAVFORV Monthly Summaries, March 1966 and April 1966 do not show the incident as described by the Veteran.  In addition, medical treatment records and military service records fail to show any complaint or treatment for this incident."  Additionally, the command history of the U.S.S. Ranger shows the ship performed SPECOPS at Yankee Station from January 22, 1966 to March 22, 1966 and from April 29, 1966 to May 8, 1966, in the Gulf of Tonkin from February 23, 1966 to March 22, 1966, and on Dixie Station from April 12 to 28 1966.  However, a September 2009 response from USSOCOM HQ for was that USCOCOM was unable to confirm the Veteran's reported stressor incident.

At the February 2017 Travel Board hearing, the Appellant testified that the Veteran told her he went on a classified mission to pick up two downed airplane pilots.  She testified that he told her they picked up two North Vietnamese soldiers and they were trying to make them talk so they pushed one out of the helicopter.  The Veteran's daughter testified that she also heard her father tell this story, and that he said he had never told anyone about this event until he became sick because of "national security" because the reported missions were "undocumented."  The Veteran's grandson also testified that the Veteran told him a story about leaving the U.S.S. Ranger on a helicopter and arming 50 caliber machine guns.  The Veteran's grandson testified that his grandfather described landing the helicopter, picking someone up and that the helicopter would "mow the [North Vietnamese soldiers] down as th[e helicopter] w[as] picking up people."  

Analysis

The Board notes that service connection for PTSD requires (1) the diagnosed PTSD to be linked to an in-service stressor, and (2) credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  While the record shows the Veteran had a diagnosis of PTSD, a review of the findings provided by the JSRRC show the Veteran's reported in-service stressors are not corroborated by the record. 

In July 2008 and February 2009 statements, the Veteran provided detailed accounts of his alleged in-service stressors but in May 2010 the JSRRC made a formal finding that there was a lack of information to corroborate such stressor events.  The JSRRC noted a review of Naval records in Vietnam in February 1966 and March 1966 did not show the incident as described by the Veteran and that a review of his personnel records showed that during that period he was performing messman duties which did not include conducting helicopter rescue missions.  While JSRRC noted the U.S.S. Ranger did perform SPECOPS missions in February 1966 and March 1966, a response from USSOCOM was unable to confirm the Veteran's reported stressor incidents. 

It is undisputed that a lay person is competent to offer evidence as to facts within his or her personal knowledge, such as the occurrence of an in-service stressor.  The inconsistencies between the Veteran's reported stressor and the evidence of record (as described above, to include the Veteran's MOS and the JSRRC conclusions) compel the Board to conclude that the Veteran's statements are not credible.  See Caluza, 7 Vet. App. at 510-11.  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements.  See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot assign them significant probative weight.  Id.

Given the above, to the extent that the Veteran's claimed stressor could be related to his "fear of hostile military or terrorist activities, the Board finds that the Veteran's assertions are not credible and that his claimed stressors are not consistent with the circumstances, conditions, or hardships of is service.  The credible evidence does not show the Veteran "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury."  38 C.F.R. § 3.304(f)(3).  Notably, the Appellant and Veteran related his PTSD to witnessing the death of an enemy soldier.  As noted above, such an event was not corroborated by a review of COMNAVFORV monthly summaries and, therefore, a corroborated stressor has not been established.

Service connection for PTSD must therefore be denied because there is no evidence that any current PTSD diagnosis is related to any corroborated stressors shown to have occurred during active duty service.

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's PTSD is causally linked to his service.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.

Lower Left Extremity Neuropathy AND Erectile Dysfunction

The Veteran and Appellant contend that he had both lower left extremity neuropathy and erectile dysfunction as the result of his active duty service.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for lower left extremity neuropathy and against service connection for erectile dysfunction.  The evidence does not show that the Veteran had diagnosis of either condition during his lifetime.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought, i.e., lower left extremity neuropathy and erectile dysfunction.  In the absence of proof of a present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Aid and Attendance

The Appellant seeks special monthly compensation benefits based on the need for aid and attendance (A&A).

SMC at the A&A rate is payable when the Veteran, due to service-connected disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with visual acuity of 5/200 or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

In this case, none of the Veteran's disabilities have been service connected either before his death or subsequently.  Because granting SMC based on the need for regular A&A requires that a Veteran have at least one service-connected disability, the claim cannot prevail as a matter of law.  See 38 U.S.C.A. § 1114(l) (West 2015); 38 C.F.R. § 3.350(b)(2016); see also Sabonis v. Brown, 6 Vet. App. 426, 420 (1994) (where law and not evidence is dispositive, Board should deny claim based on lack of legal merit).

The Board is sympathetic to the Appellant for her loss and grateful to the Veteran for his honorable service.  The Board regrets that a more favorable outcome in this case could not be reached.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for diabetic retinopathy is denied

Service connection for tongue cancer is denied.

Service connection for dysphagia with PEG tube is denied.

Service connection for an acquired psychiatric disorder (other than PTSD) is denied.

Service connection for PTSD is denied.

Service connection for lower left extremity neuropathy is denied.

Service connection for erectile dysfunction is denied. 

SMC based on the need for regular A&A is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


